1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    COREY BARKER,                            Case No.: 18cv1624-LAB (KSC)
12                                Plaintiff,
                                               ORDER OVERRULING
13    v.                                       OBJECTIONS AND ADOPTING
                                               REPORT AND
14    COMMISSIONER OF SOCIAL
                                               RECOMMENDATION; AND
      SECURITY,
15
                               Defendant.      ORDER DENYING PLAINTIFF’S
16
                                               MOTION FOR SUMMARY
17                                             JUDGMENT AND GRANTING
                                               DEFENDANT’S CROSS MOTION
18
                                               FOR SUMMARY JUDGMENT
19
20         After an administrative law judge (the “ALJ”) denied his application for social
21   security disability benefits, Plaintiff Corey Barker brought this appeal. The matter
22   was referred to Magistrate Judge Karen Crawford for a report and
23   recommendation. The parties filed motions for summary judgment, and Judge
24   Crawford issued her report and recommendation (the “R&R”) on June 28, 2019.
25   Barker filed written objections, and the Defendant filed a reply. Barker was
26   represented by counsel both before the ALJ and in this Court.
27         A district court has jurisdiction to review a Magistrate Judge's report and
28   recommendation on dispositive matters. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

                                               1
                                                                         18cv1624-LAB (KSC)
1    72(b). “The district judge must determine de novo any part of the magistrate judge's
2    disposition that has been properly objected to.” Id. Section 636(b)(1) similarly
3    requires that a district judge “make a de novo determination of those portions of
4    the report or specified proposed findings or recommendations to which objection
5    is made.” “A judge of the court may accept, reject, or modify, in whole or in part,
6    the findings or recommendations made by the magistrate judge.” Id.
7          This section does not require some lesser review by the district court when
8    no objections are filed. Thomas v. Arn, 474 U.S. 140, 149–50 (1985). The “statute
9    makes it clear that the district judge must review the magistrate judge's findings
10   and recommendations de novo if objection is made, but not otherwise.” United
11   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis
12   in original).
13   Objections
14         The Court has reviewed the entire R&R, which is substantial. The R&R
15   correctly sets forth the legal standards for reviewing an administrative law judge’s
16   decision.       The Court does not repeat those here, except as necessary for
17   discussion. The R&R also includes a lengthy discussion of the record, most of
18   which neither party objects to. It ultimately recommends denying Barker’s motion
19   for summary judgment and granting Defendant’s cross-motion, and affirming the
20   ALJ’s decision. Barker filed limited but specific objections, arguing that the Court
21   should reject the entire R&R and remand the matter for further administrative
22   proceedings.
23         Most of the R&R appears to be non-objectionable, and neither party objected
24   to most of its findings and discussion. To the extent neither party has objected to
25   the R&R, the Court accepts it as correct, and ADOPTS it. See § 636(b)(1); Fed.
26   R. Civ. P. 72(b). The following very limited factual background is taken from that
27   portion of the R&R.
28   ///

                                              2
                                                                         18cv1624-LAB (KSC)
1    Factual Background
2          Barker was born in 1959 and has worked in the furniture, home improvement,
3    and construction industries, and as a short-order cook. He said he had not worked
4    since his disability onset date of March 23, 2014, and filed his application for
5    disability insurance benefits on July 21, 2014. He claimed that his ability to work
6    was limited by his back pain and anxiety. His claim was denied at the initial and
7    reconsideration stages, and he requested a hearing before an administrative law
8    judge.
9          After the onset date, however, Barker collected unemployment benefits as
10   late as the first quarter of 2015. As part of the process of applying for
11   unemployment benefits, he was required to certify that he was able to work and
12   looking for employment. Barker also worked part-time for a florist after the claimed
13   disability onset date, but stopped on September 27, 2016. He reported to the ALJ
14   that he was still looking for work.
15         The relevant medical discussion begins with Barker’s visit to Dr. Ede in
16   August and September of 2013, for a psychiatric evaluation. At that time, he did
17   not appear to be in physical distress. Dr. Ede diagnosed him with panic disorder,
18   and prescribed medications.
19         The first discussed medical visit after the claimed onset date was to Dr.
20   William Bailey, for lower back pain. Dr. Bailey noted that Barker appeared to be in
21   pain and walking with difficulty. Dr. Bailey diagnosed him with a lumbar sprain and
22   strain, and prescribed treatment.
23         Barker saw a psychiatrist, Dr. Shahla Ramin, on September 30, 2014, who
24   relied only on Barker’s self-report and his own observations during the visit. Dr.
25   Ramin’s impression was that Barker was suffering from adjustment disorder with
26   depressed mood, as well as psychological and environmental problems. He found
27   no real limits on Barker’s mental or social abilities, and noted that he was able to
28   complete both simple and detailed tasks, and the activities of daily living.

                                               3
                                                                          18cv1624-LAB (KSC)
1          Barker saw Dr. Moyad, an orthopedic surgeon, on October 1, 2014 for an
2    evaluation of his back problems. After an examination, Dr. Moyad diagnosed
3    Barker with (1) lumbar spondylosis and L4-5 Spondylosis with Stenosis; (2) mild
4    left leg radiculopathy; (3) right thoracic back rhomboid chronic strain; and (4) left
5    shoulder sub-acromial impingement/Bursitis. He also completed a functional
6    assessment. In his opinion, Barker in an 8-hour workday with normal breaks could
7    be expected to sit for up six hours and stand or walk for up to six hours. He opined
8    that Barker could lift and carry 20 pounds occasionally and 10 pounds frequently.
9    He also opined that Barker could be expected to climb, stoop, bend, and crouch
10   only occasionally, and that reaching with his right shoulder should be limited.
11         On November 13, 2014, Dr. Hartman conducted a consultative review of
12   records, giving great weight to the opinions of Drs. Ramin and Moyad. On this
13   basis, he concluded that Barker’s back problems were severe, and his mood
14   disorder was not severe. He noted mild restrictions and difficulties in daily living,
15   maintaining social function, and maintaining concentration, persistence, and pace.
16   He believed that one or more of Barker’s impairments can be expected to cause
17   pain and limitations, but that Barker’s own statements about the limiting effects of
18   his symptoms were not supported by the medical evidence alone. His
19   determination of Barker’s limitations were similar to those of Dr. Moyad.
20         On February 5, 2015, Dr. Khong performed a consultative review of Barker’s
21   back problems and affective mood disorder, based on the records from Drs.
22   Ramin, Moyad, Ede, and Bailey. He, too, gave great weight to the opinions of Drs.
23   Ramin and Moyad — although he noted that Dr. Moyad had a short relationship
24   with Barker.    Dr. Khong essentially concurred with Dr. Hartmann’s opinion,
25   although he projected that with physical therapy, Barker would improve to the point
26   that, within about a month, he could perform past relevant work.
27         Barker was also treated by Drs. Kundu and Santoyo from October 2, 2014
28   to February of 2015. Dr. Kundu ordered physical therapy, X-rays, and lab work.

                                               4
                                                                         18cv1624-LAB (KSC)
1    The X-rays showed several problems, including evidence of degenerative disc
2    disease at L3, L4, and L5; and at T6–T9. He prescribed medications and directed
3    Barker to treat his back with moist heat.
4          On November 20, 2014, Dr. Santoyo saw Barker about hypertension. No
5    back problems were reported. On January 7, 2015, Dr. Kundu saw Barker about
6    his anxiety, and Dr. Kundu addressed issues with anxiety medication. No back
7    problems were reported or observed during this visit. On January 19, 2015, a
8    registered dietician saw Barker about his hypertension, hyperlipidemia, and weight
9    management. On February 26, 2015, he had an appointment with Dr. Kundu but
10   left without being seen.
11         Barker underwent two rounds of physical therapy. During his first round of
12   treatment, January through June of 2015, he reported increased pain during this
13   period, saying he had strained his back while renovating a kitchen. He continued
14   to work on the kitchen renovation, which aggravated his pain. In spite of these
15   setbacks, however, he completed the physical therapy and reported no lower back
16   pain. He reported pain in the upper thoracic area after moving a piece of furniture,
17   the physical therapist recommended that he be discharged, since all treatment
18   goals for his lower back pain had been met.
19         During his second round of physical therapy from May to July of 2016, he
20   was working at a job that made more physical demands that he had expected. For
21   example, his back pain increased after he lifted and carried heavy furniture,
22   including counters at the flower shop where he worked. In the first two visits, his
23   gait was guarded and he reported some stiffness in his lower back. By May 25, the
24   pain and stiffness had lessened. But by June 14, he reported it had increased
25   because he had been lifting furniture. He skipped the next visit, saying he had been
26   in too much pain after lifting and carrying the counters. On June 22, his pain level
27   was low. On June 29, he again described an increase in pain because he had
28   again been lifting and moving objects at work. He missed his next appointment

                                                 5
                                                                         18cv1624-LAB (KSC)
1    because he had the flu, but reported that he was still working and had built a
2    retaining wall. Near the end of this round of therapy, he was advised to decrease
3    the intensity of his activities and to take a week off of work, because it was
4    aggravating his back pain. On his last visit on July 28, he reported improvement in
5    his leg pain, and no significant lower back pain.
6          The R&R discusses Barker’s treatment by several other doctors, Physician
7    Assistants, and a Nurse Practitioner through November of 2016. Neither party
8    objected to this analysis, or discussed it in any detail. Nevertheless, several points
9    bear mention. His gait, back pain, and range of motion were not consistently bad.
10   In fact, his gait was often observed to be normal and his back pain often minimal.
11   Except for Physician Assistant Randall Culler, who found a decreased range of
12   motion in forward and side flection, these other medical professionals found
13   Barker’s range of motion normal.
14   Discussion
15         Turning to those portions Barker objected to, he finds fault with the R&R’s
16   analysis of the ALJ’s decision to accept the opinion of examining physician Dr.
17   Sabourin and reject the opinions of Dr. Moyad, an examining physician; and Drs.
18   Khong and Hartman, non-examining physicians.            He argues that the ALJ’s
19   discussion of record evidence was faulty in several particulars, and that the
20   decision to credit Dr. Sabourin’s opinion was erroneous in light of the record.
21   Assuming Dr. Sabourin’s opinion is rejected, the ALJ made an alternative finding
22   which could support denial of benefits. The ALJ found that Barker was able to do
23   work in the national economy in accordance with Medical-Vocational guidelines.
24   Barker argues that this finding is contradicted by the record. Finally, the ALJ
25   mentioned Barker’s work as a short-order cook, and Barker argues this should not
26   have been treated as substantial gainful employment (SGA) because it was too
27   long ago, and he did not earn enough at that job for it to qualify as SGA. The
28   objections focus solely on Barker’s back pain and its causes, and his ability to lift

                                               6
                                                                          18cv1624-LAB (KSC)
1    and carry objects; he does not argue that the ALJ erred with regard to findings
2    based on his mental health, mobility issues, or other limitations or conditions.
3          The Court’s rulings on Barker’s objections are, in large part, driven by the
4    standard of review. “The ALJ is responsible for determining credibility, resolving
5    conflicts in medical testimony, and resolving ambiguities.” Vazquez v. Astrue, 572
6    F.3d 586, 591 (9th Cir. 2009). If the evidence is susceptible to more than one
7    rational interpretation, the Court must affirm the ALJ’s decision. Id. The ALJ’s
8    findings must be supported by substantial evidence. Schneider v. Comm’r of Soc.
9    Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000). This need not amount to a
10   preponderance, however. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
11         Barker’s objections largely argue that the ALJ should have drawn a different
12   conclusion from the evidence, and that the ALJ should have rejected examining
13   physician’s Dr. Sabourin’s findings in favor of the opinions of examining physician
14   Dr. Moyad, and the two non-examining physicians whose opinions are largely
15   based on Dr. Moyad’s notes. But the ALJ was permitted to, and did, resolve
16   conflicts between these two examining physicians’ opinions based on the record.
17   Furthermore, the ALJ was permitted to, and did, resolve substantial conflicts such
18   as conflicts between Barker’s activities, limitations, and symptoms as reported by
19   various sources: Barker to both the ALJ and to the medical professionals who
20   treated or examined him, Barker’s mother to the ALJ, and medical professionals
21   as reflected in notes and records. The fact that Barker can point to evidence that
22   might have led to a different conclusion does not mean the ALJ’s conclusion was
23   unsupported by substantial evidence. See Tommasetti v. Astrue, 533 F.3d 1035,
24   1038 (9th Cir. 2008).
25         Barker’s objections seize on the fact that he had a degenerative disc
26   condition and other spinal problems as proof that his condition was actually getting
27   substantially worse, and characterize Dr. Sabourin’s and the ALJ’s conclusions as
28   irrational in light of this. Specifically, he suggests that the ALJ must have found he

                                               7
                                                                          18cv1624-LAB (KSC)
1    recovered from his degenerative disc disease. But he does not show that a
2    degenerative condition is necessarily severe or disabling. The question is not
3    whether his condition is getting worse; it is whether his condition has degenerated
4    to the point that he is disabled. Barker particularly disagrees with the R&R’s
5    observation that the ALJ could give Dr. Sabourin’s opinion more weight because
6    (among other things), it was more recent. If, as Barker contends, his condition
7    could only get worse, this was reasonable, because the most recent opinion should
8    reflect the greatest limitations and for that reason is likely to be the most probative.
9    See Delegans v. Colvin, 584 Fed. Appx. 328, 331 (9th Cir. 2014); Stone v. Heckler,
10   761 F.2d 530, 532 (9th Cir. 1985). In fact, the opinions of Drs. Moyad, Khong, and
11   Hartman were more limited. This merely represents a conflict, however; it does not
12   show that Dr. Sabourin’s opinion had to be rejected. The ALJ reasonably
13   concluded, for a number of other reasons supported by the record, that Dr.
14   Sabourin’s opinion should be given greater weight.
15         The ALJ’s finding that Barker’s medical records frequently showed mild or
16   no symptoms is not an example of reliance on “a few isolated instances of
17   improvement” to find a claimant not disabled. See Garrison v. Colvin, 759 F.3d
18   995, 1017 (9th Cir. 2014). Rather, the records over a period of time do reflect
19   conservative treatment (such as pain management and physical therapy rather
20   than surgery), and frequent findings of mild or no symptoms. It is also worth noting
21   that Dr. Khong believed that with physical therapy, Barker could soon recover to
22   the point where he could do work he had done in the past.
23         The ALJ also emphasized Barker’s relatively active lifestyle after the onset
24   date, which included employment, vigorous and challenging activities, and a wide
25   range of daily activities. The ALJ found this inconsistent with the opinions of Drs.
26   Moyad, Khong, and Hartman. In fairness, it is rather unusual to see a disability
27   claimant so active. In addition to relatively sedentary activities such as watching
28   television, reading, paying bills, and handling money, Barker was able to take care

                                                8
                                                                            18cv1624-LAB (KSC)
1    of himself and his mother, who has Alzheimer’s. He performed chores such as
2    vacuuming, doing laundry, cooking, shopping, feeding and walking the dog, and
3    doing yard work. He could and did drive. As late as November of 2016, he regularly
4    drove from Fontana, California where he lived to visit his parents in Santee, which
5    is a substantial distance. He also traveled by walking, riding in a car, and riding a
6    bicycle. He engaged in hobbies such as hiking and fishing.
7          Barker reported that in September of 2014, he was painting his parents’
8    house. In February of 2015, he renovated a kitchen. He fell out of a tree in March
9    of 2015 while trying to cut off a branch. He moved and lifted furniture in June of
10   2015. In May of 2016, he started a new job that he found physically challenging.
11   In June of 2016, he said he had to carry counters and other heavy objects at work.
12   In July of 2016, he built a retaining wall. The ALJ relied on all these activities—
13   which Barker himself reported and does not contest—as evidence that he was not
14   as limited as of Drs. Moyad, Khong, and Hartman believed he was.
15         Barker now objects that there was no evidence the furniture he carried was
16   50 pounds or more, and suggests that these activities were all isolated and he had
17   to rest and recuperate between them. The record does not bear this out. For
18   example, during his first round of physical therapy, he reported on February 10,
19   13, and 19 that he had been working on the kitchen renovation, which aggravated
20   his lower back pain. This reasonably suggests that he was engaged in an ongoing
21   and physically demanding project over the course of days.
22         During his second round of physical therapy in 2016, he reported engaging
23   in physically demanding activity at his new job. On June 14, he said he had been
24   lifting and carrying heavy furniture. He skipped the next visit, saying he said he
25   had been lifting and carrying heavy counters. But on June 22, he said his pain level
26   was low. Then on June 29, he said his back pain increased because he had been
27   lifting and moving heavy objects at work. He skipped the next appointment, saying
28   he had the flu, but reported that he was still working and built a retaining wall.

                                               9
                                                                         18cv1624-LAB (KSC)
1    Whatever the exact weight of the furniture, counters, other heavy objects, and
2    materials he was using to build the retaining wall, it is clear he consistently
3    performing rather physically challenging tasks. This is entirely consistent with the
4    ALJ’s findings.
5          For unclear reasons, Barker also objects that the R&R should have
6    determined whether his work as a short-order cook—which he performed from
7    February 2001 to March 2003 and again December 2005 to March 2007—
8    amounted to substantial gainful activity, given that his reported earnings were
9    $5944.53 for 2001 and $2977.50 for 2007. He claims that it is “mathematically
10   impossible” for either of these to have been enough to amount to substantial
11   gainful activity, because the monthly average was too low. The earnings record to
12   which Barker cites, however, is clearly incomplete. For 2006, it reports no income
13   at all, even though he was employed the whole year. The ALJ resolved this
14   apparent contradiction by pointing out that for virtually his entire career Barker has
15   worked “under the table,” meaning his reported income has for many years been
16   lower than his actual income. The ALJ accepted record evidence showing that
17   Barker had earned $10 per hour and worked 40-hour weeks during his second
18   stint as a short-order cook, which is enough to amount to substantial gainful
19   activity. (AR at 30–31, 180.)
20         In any event, as Defendant’s response points out, Barker appears to have
21   waived this objection. And even if he had not, any error here was harmless. The
22   ALJ treated Barker’s former work as a short order cook as past relevant work to
23   which Barker could return, and cited 20 C.F.R. 416.965. Also, short order cook
24   was one of several jobs in the national economy that the vocational expert found
25   Barker could perform.
26         The Court has considered Barker’s objections, even if not discussed in detail
27   in this order, and has reviewed de novo all portions of the R&R to which Barker
28   has objected. Having done so, the Court OVERRULES his objections, and

                                               10
                                                                          18cv1624-LAB (KSC)
1    ADOPTS the R&R. Barker’s motion for summary judgment is DENIED and
2    Defendant’s cross motion for summary judgment is GRANTED.
3         The ALJ’s decision is supported by substantial evidence and is free from
4    reversible legal error. See Schneider v. Comm’r of Soc. Sec. Admin., 223 F.3d
5    968, 973 (9th Cir. 2000). The ALJ’s decision is AFFIRMED. The Clerk shall enter
6    judgment for Defendant and against Plaintiff.
7          IT IS SO ORDERED.
8    Dated: September 9, 2019
9
10                                         Hon. Larry Alan Burns
                                           Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             11
                                                                      18cv1624-LAB (KSC)
